DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1, 4, 6-9, 11 and 14 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Nishizawa et al. (US Pub 20150087495).
Regarding claims 1, 4 and 14: Nishizawa teaches a glass having a strain point more than 720oC and having a composition in mol% which converts to wt% as follows (see Example 26 in Table 4).  

Mol%
Wt% (appox)
SiO2
66.1
60.2
Al2O
13.5
20.9
B2O3
2.3
2.4
MgO
11.2
6.8
CaO
1.6
1.4
SrO
5.3
8.3


Regarding claims 6-8 and 9: The glass will have a specific modulus in the range claimed (the YM (GPa)/ specific gravity in Table 4) but additionally, given that the glass has the same composition claimed, one having ordinary skill would reasonably conclude all the same properties as claimed (MPEP 2112). 
Regarding claim 11: Claim 11 is an intended use claim and it has been held by the courts that in such claims, as long as the prior art is capable such use, the claim will be met. In the instant case, as Nishizawa’s glass is the same as claimed, one having ordinary skill would reasonably conclude the same capabilities of use (MPEP 2112). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 2, 5, 12-13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa et al. (US Pub 20150087495) as applied to claim 1 above.
Regarding claims 2, 5, 12-13, 15 and 16: As discussed, Nishizawa’s glass has a composition 

Mol%
Wt% (appox)
SiO2
66.1
60.2
Al2O
13.5
20.9
B2O3
2.3
2.4

11.2
6.8
CaO
1.6
1.4
SrO
5.3
8.3


Although the glass composition fails to include BaO in the ranges required by claims 2, 12-13 and 15 or SnO2 as required by claim 5, as NIshizawa does teach that 1mol% or less of BaO (see 0052) and 5 mol% or less SnO2 (0062) can be added as desired, it would have been obvious to one having ordinary skill at the time of invention to include 1mol% or less BaO and 5mol % or less SnO2 with a reasonable expectation of success.
The mol ranges of BaO and SnO2 allow for wt% values overlapping those claimed. Specifically, in view of Nishizawa’s composition teachings (see allowed for composition ranges taught in the reference in combination with the Example above), a composition as follows can be obtained,

Mol%
Wt% (appox)
SiO2
66.1
59.7
Al2O
12.5
19.2
B2O3
2.3
2.4
MgO
11.2
6.8
CaO
1.6
1.3
SrO
5.3
8.3
BaO
1
2.3






Mol%
Wt% (appox)
SiO2
66.1
59.7
Al2O
12.5
19.2
B2O3
2.3
2.4
MgO
11.2
6.8
CaO
1.6
1.3
SrO
5.3
8.3
SnO2
1
2.3



As overlapping ranges provides for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose values within Nishizawa’s workable ranges (MPEP 2144.05). 

3	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa et al. (US Pub 20150087495) as applied to claim 1 above in view of Nagai (US Pub 20120149544).
As discussed, Nishizawa teaches the glass of claim 1. Nishizawa does teach their glass having a flat sheet shape and can be made by fusion drawing methods (see 
As Nagai, who similarly teaches an alkali free glass used for displays, discloses that such glasses can be made by float or downdraw fusion molding (see 0001), it would have been obvious to one having ordinary skill at the time of invention to modify Nishizawa to include their glass being made by downdraw fusion molding to obtain a desirable glass.
It is noted for the record that downdraw fusion molding is well understood in the art to be forming glass by overflowing two sheets of glass and then joining the surfaces as claimed.
Response to Arguments
Applicant’s arguments filed February 7, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784